Olivieri v Barnes & Noble, Inc. (2022 NY Slip Op 01683)





Olivieri v Barnes & Noble, Inc.


2022 NY Slip Op 01683


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


266 CA 21-00036

[*1]LORI J. OLIVIERI, PLAINTIFF-APPELLANT,
vBARNES & NOBLE, INC., DEFENDANT-RESPONDENT, ET AL., DEFENDANT. 


CAITLIN ROBIN & ASSOCIATES, PLLC, BUFFALO (MARK A. LAUGHLIN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
GOLDBERG SEGALLA LLP, BUFFALO (JAMES M. SPECYAL OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered January 4, 2021. The order dismissed plaintiff's complaint upon the motion of defendant Barnes & Noble, Inc. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court